Case 2:21-cv-06352-CAS-JC Document 1 Filed 08/05/21 Page 1 of 6 Page ID #:1



 1   MARC APPLBAUM, ESQ. SBN# 222511
     MIDWAY LAW FIRM APC
 2   4275 Executive Square Suite 200
     La Jolla, CA 92037
 3   Telephone: 1-877-5-midway
 4   Email: marc@midwaylawfirm.com
 5
     Attorney for PLAINTIFF GREGORY
 6   MIRANDA
 7

 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   GREGORY RYAN MIRANDA                  Case Number:
12

13   PLAINTIFF,                            VERIFIED COMPLAINT FOR
                                           DECLARATORY AND
14                                         INJUNCTIVE RELIEF WITH JURY
                                           DEMAND FOR 42 USC § 1983
15

16        vs.
17   LONG BEACH POLICE
     DEPARTMENT, RUDY
18   RODRIGUEZ, BRANDON
     MURPHY, OFFICER ROMERO,
19   ROBERT GUZMAN LUNA in their
     individual capacity and as Long
20   Beach Police Officers, John and
     Jane DOES 1-50, INCLUSIVE,
21

22

23
     DEFENDANTS.
24

25

26
27
28

                                           -1-
                          MIRANDA CIVIL RIGHTS LAWSUIT 8-3-2021
Case 2:21-cv-06352-CAS-JC Document 1 Filed 08/05/21 Page 2 of 6 Page ID #:2


                                             Jury Demand
 1
 2          1.     This action seeks money damages because of Long Beach police
 3   officers participation in private parties’ wrongful deprivation of Plaintiff’s property.
 4   Plaintiff alleges that all of the DEFENDANTS acted under color of state law and
 5   violated Plaintiff’s rights under the Fourth and Fourteenth Amendments to the
 6   Constitution of the United States. Plaintiff also brings two state law claims pursuant
 7   to this Court’s supplemental jurisdiction.
 8
                                              Jurisdiction
 9
10          2.     This Court has jurisdiction over Plaintiff’s federal claim under Rule 8
11   (a) FRCP and 28 U.S.C. §§ 1331 and 1343. The Court has supplemental jurisdiction
12   over Plaintiff’s second and third claims, which are based on state law, under 28
13   U.S.C. § 1367 and that an exhaustion of administrative remedies is not required.
14          3.      Venue in the United States District Court for the Central District of
15   California-Los Angeles Division is proper pursuant to 28 U.S.C. § 1391.
16
                                                  Parties
17

18          4.    Gregory Ryan Miranda (herein referred to as PLAINTIFF) is an
19   individual that resides in Long Beach, California.
20          5.    Long Beach Police Department (herein referred to as DEFENDANT) is
21   a duly chartered organization in the City of Long Beach, California.
22          6.    RUDY RODRIGUEZ and BRANDON MURPHY are police officers
23 (herein referred as “DEFENDANT POLICE OFFICERS) employed by the
24   DEFENDANT and at all times mentioned herein, acted on their own and at the
25   direction of the DEFENDANT and in concert with other DEFENDANTS under
26   color of state law.
27          7.    DOES 1-50 are employees of the DEFENDANT and other government
28   agencies in concert with the DEFENDANTS and under color of state law.

                                                  -2-
                                  MIRANDA CIVIL RIGHTS LAWSUIT.
Case 2:21-cv-06352-CAS-JC Document 1 Filed 08/05/21 Page 3 of 6 Page ID #:3


            8.     LONG BEACH POLICE DEPARTMENT is the local governmental
 1
     unit for which DEFENDANTS worked at all times relevant hereto.
 2

 3                                       Facts
 4
            9.     On or about August 5, 2019, DEFENDANT OFFICER ROMERO
 5
     came to PLAINTIFFS residence about complaints of loud music and made false
 6
     allegations against the PLAINTIFF for allegedly damaging the automobile of Jeffrey
 7
     Kruger (that is a defendant in a pending civil action )and damaged his cell phone for
 8
     videotaping the incident in violation of the Bane Civil Rights Act in accordance to
 9
     California Civil Code 52.1
10
            10.    On or about August 5, 2010, DEFENDANTS used excessive force as
11
     response to a news article on the internet that left the PLAINTIFF injured with an
12
     eye injury to his retina and in a wheelchair. When the DEFENDANTS arrived at
13
     PLAINTIFFS residence they choked him causing a loss of oxygen, smashed his leg
14
     in the door and was threatened to take his video off YouTube.
15
            11.    At all times material, DFENDANTS failed to protect PLAINTIFF and
16
     his family for restraining order violations by Mary Farretta, who is the
17
     PLAINTIFF’s landlord in an active unlawful detainer.
18
            12.    The Bane Civil Rights Act authorizes suit against anyone who by
19
     threats, intimidation, or coercion interferes with the the exercise or enjoyment of
20
     rights secured by the state or federal Constitutions.
21
            13.    On or about December 30, 2020, Long Beach Police Officer Gludt
22
     retaliated by striking the wife of the PLAINTIFF in the abdomen injuring her uterus
23
     while she was pregnant while Long Beach Officer Brandon Murphy.
24
     (“DEFENDANT MURPHY”) threatened the PLAINTIFF to “stay off the streets” as
25
     the PLAINTIFF construed to be a real and actionable threat.
26
            14.    Wherefore, PLAINTIFF prays for relief as set forth fully below.
27
28

                                                 -3-
                                  MIRANDA CIVIL RIGHTS LAWSUIT.
Case 2:21-cv-06352-CAS-JC Document 1 Filed 08/05/21 Page 4 of 6 Page ID #:4



 1                               FIRST CAUSE OF ACTION
 2                       42 U.S.C. § 1983--Against All DEFENDANTS
 3          15.    PLAINTIFF incorporates the preceding paragraphs by reference as if
 4   fully rewritten herein.
 5          16.       DEFENDANTS at all times relevant to this action were acting under
 6                    color of state law.
 7          17.       DEFENDANTS unlawfully deprived Plaintiff of his property
 8                    without due process of law in violation of the Fourteenth
 9                    Amendment to the Constitution of the United States.
10          18.       DEFENDANTS made an unreasonable and warrantless seizure of
11                    Plaintiff’s personal property in violation of the Fourth Amendment
12                    to the Constitution of the United States as incorporated and applied
13                    to the states by way of the Fourteenth Amendment to the
14                    Constitution of the United States
15          19.       At all times relevant hereto, DEFENDANTS acted pursuant to a
16                    policy or custom of depriving PLAINTIFF of personal property
17                    without court order and without providing an opportunity for the
18                    debtor to be heard.
19          20.       DEFENDANTS failed to adopt clear policies and failed to properly
20                    train its deputies as to the proper role of officers in private disputes
21                    such as repossession.
22          21.       DEFENDANTS policy or custom, and its failure to adopt clear
23                    policies and failure to properly train its deputies, were a direct and
24                    proximate cause of the constitutional deprivation suffered by
25                    PLAINTIFF.
26                    Wherefore, PLAINTIFFS pray for relief as set forth fully below.
27
28

                                                 -4-
                                  MIRANDA CIVIL RIGHTS LAWSUIT.
Case 2:21-cv-06352-CAS-JC Document 1 Filed 08/05/21 Page 5 of 6 Page ID #:5



 1                          SECOND CAUSE OF ACTION
 2                         DECLARATORY JUDGMENT
 3                           (Against all DEFENDANTS)
 4        22.     PLAINTIFFS hereby incorporate the entirety of the above and
 5                below allegations as if fully set forth hereunder.
 6        23.     PLAINTIFFS seek a declaratory judgment from the Court as to each
 7                and every alleged cause of action in this Complaint and all
 8                DEFENDANTS have violated multiple California and federal laws.
 9        24.     An actual, present and justiciable controversy has arisen between
10                the PLAINTIFFS and DEFENDANTS, PLAINTIFFS seek a
11                declaratory judgment from this Court based on the intentional and
12                willful pattern of illegal conduct by all of the DEFENDANTS in
13                violation of the United States Treaties and laws.
14        25.     PLAINTIFFS seek a declaratory judgment under Rule 57, F.R.C.P.
15                as the existence of another remedy does not preclude a declaratory
16                judgment in favor of the PLAINTIFFS that is appropriate as it will
17                terminate the controversy whether the constitutional rights of the
18                PLAINTIFFS were violated by the DEFENDANTS.
19        26.     PLAINTIFFS request relief for a declaratory judgment as a
20                summary proceeding to prevent a miscarriage of justice.
21              a. Additionally, PLAINTIFFS request that this Court issue a
22                 declaratory judgment in favor of the PLAINTIFF sua sponte as
23                 permitted under Rule 57.
24        Wherefore, PLAINTIFFS pray for relief as set forth fully below.
25                              PRAYER FOR RELIEF
26        WHEREFORE, PLAINTIFFS respectfully pray for the following relief:
27
28

                                            -5-
                              MIRANDA CIVIL RIGHTS LAWSUIT.
Case 2:21-cv-06352-CAS-JC Document 1 Filed 08/05/21 Page 6 of 6 Page ID #:6



 1         A.     On his first claim, a judgment for compensatory damages and punitive
 2         damages in an amount to be determined at trial, plus reasonable attorney fees
 3         pursuant to 42 U.S.C. § 1988, against all DEFENDANTS;

 4         B.     An award of costs and expenses against the DEFENDANTS;
           C.     An award of all medical costs incurred;
 5
           D.     A jury trial on all appropriate issues; and
 6
           E.     Any order of further relief as the Court deems just and proper.
 7

 8
      Respectfully submitted:
 9
10

11         August 2, 2021
                                                 s/s Marc Applbaum
12

13                                               Marc Applbaum, Esq.
                                                 MIDWAY LAW FIRM APC
14
                                                 Attorney for PLAINTIFF
15

16

17                                    VERIFICATION
18         I, Gregory Miranda am the PLAINTIFF in the attached Complaint. Upon
19   information and belief, I avow that the facts herein are within my knowledge and to
20   the contents thereof. The same is true of my knowledge, except as to those matters
21   which are therein alleged on information and belief, and as to those matters are
22   believed to be true.
23         I declare under penalty of perjury that the foregoing allegations true and
24   correct and that this Verification was executed in San Diego, California.
25

26          DATED: August 3, 2021                /s/ Gregory Miranda
27                                               Gregory Miranda
28

                                               -6-
                                 MIRANDA CIVIL RIGHTS LAWSUIT.
